Citation Nr: 0524216	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to shell fragment wounds of the right 
leg.

2.  Entitlement to service connection for a left hip 
disability as secondary to shell fragment wounds of the left 
leg.

3.  Entitlement to service connection for bilateral knee 
disabilities as secondary to shell fragment wounds of the 
lower extremities.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability as a result of surgeries 
performed between April 1991 and July 1991.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, including honorable combat duty in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Board notes that it has recharacterized the issue of 
entitlement to compensation under 38 U.S.C.A. Section 1151 to 
more accurately reflect the claim on appeal as the veteran 
initially requested entitlement to such compensation for an 
open wound on his right side as a result of four surgeries 
performed at a VA medical facility from April 1991 and July 
1991 and has maintained that he experiences various 
disabilities, not just a chronic fistulous tract, as a result 
of those surgeries.

The Board also points out that the veteran seeks entitlement 
to service connection for disabilities of the 
gastrointestinal tract secondary to retained shell fragments.  
The RO deferred rating on this issue in a July 2000 rating 
decision and it does not appear that the issue has ever been 
adjudicated.  Although the veteran gave testimony with 
respect to this claim at his April 2005 video conference 
before the Board, the Board does not have appellate 
jurisdiction of this claim and, as such, refers it to the RO 
for appropriate action.

REMAND

The record reflects that this veteran was injured during his 
combat service in the Republic of Vietnam and has service-
connected disabilities including shell fragment wounds to 
both legs and back with retained fragments in the soft 
tissue.  He seeks entitlement to service connection for hip 
and knee disabilities that he avers began because of the 
retained shell fragments in his lower extremities and in his 
back.  The veteran testified that his treating physicians 
advised him that degenerative arthritis in the joints in 
question were directly related to his combat injuries.  
Unfortunately, the medical evidence of record, including an 
August 1999 VA examination report that refers to the 
veteran's shell fragment wounds only as superficial, does not 
include an opinion as to whether current disability is a 
result of retained shell fragments and/or the original 
injury.

Additionally, the record reflects that the veteran underwent 
a series of surgeries at a VA medical facility in 1990 and 
1991 due to diverticulitis, chronic fistulae and 
complications involved with the surgeries.  The veteran 
contends that he has continuing symptoms that increased as a 
result of the surgeries as well as additional disability.  
The only medical opinion with respect to this claim, however, 
does not include any comments whatsoever on whether there is 
additional disability due to surgeries performed and only 
states that there is no disability related to acute 
diverticulitis.

The Board remanded this appeal in October 1998 and requested 
that the veteran be afforded comprehensive gastrointestinal, 
orthopedic, neurologic and dermatologic examinations and that 
the various specialists conduct all necessary clinical 
testing, provide thorough descriptions of the veteran's 
service-connected disabilities, and render opinions as to 
whether the veteran had additional disability due to either 
service-connected disability or hospital care, medical or 
surgical treatment furnished by VA.  Following a complete 
review of the record and the August 1999 VA examination 
reports, the Board finds that all requested development, and 
all development required to fully assist this veteran, has 
not been performed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Consequently, although the Board fully acknowledges that this 
appeal has been pending for many years and this combat 
veteran is entitled to a final decision as quickly as 
possible, the Board would be remiss in its duty if it did not 
once again remand this matter in an effort to assist the 
veteran in substantiating his claims.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for a 
gastrointestinal examination and have the 
examiner review all pertinent medical 
evidence in the veteran's claims folder 
as well as the veteran's recent testimony 
prior to the examination.  The examiner 
should perform all necessary clinical 
testing to determine the nature and 
severity of the veteran's complaints and, 
following a complete examination, the 
examiner should opine as to whether the 
veteran has additional disability as a 
result of surgeries performed by VA 
medical personnel from April 1991 to July 
1991, including whether or not an 
abdominal incisional hernia previously 
diagnosed is an additional disability due 
to VA surgical procedures.  If the 
examiner determines that the veteran has 
additional disability due to VA medical 
treatment, the examiner should 
specifically describe such disability, 
the treatment from which it developed, 
and whether it was a necessary 
consequence of the treatment.  All 
opinions must be supported by complete 
rationale.

2.  Schedule the veteran for a 
dermatologic examination to determine the 
nature and severity of the veteran's 
shrapnel wounds of the back and lower 
extremities.  The examiner should review 
all pertinent medical evidence, examine 
the veteran and render an opinion as to 
whether the shrapnel wounds are 
superficial.  The examiner should 
describe all functional impairment, if 
any, caused by the veteran's shrapnel 
wounds of the lower extremities and of 
the back.  All opinions must be supported 
by complete rationale.

3.  Schedule the veteran for orthopedic 
and neurologic examination to determine 
the nature and severity of the veteran's 
shrapnel wounds of the back and lower 
extremities.  The examiner(s) should 
review all pertinent medical evidence, 
examine the veteran, perform all 
necessary clinical testing, and 
specifically diagnose any and all 
disability caused by the shrapnel wounds 
of the back and lower extremities.  The 
examiner(s) should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hip disabilities and/or knee 
disabilities are due to the veteran's 
actual combat injuries and/or retained 
shell fragments.  All opinions must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


